PER CURIAM.
John Anthony Wyche appeals an amended final judgment of dissolution of marriage. Because there is no trial transcript, our review is limited to any errors which may appear on the face of the amended final judgment. See Prymus v. Prymus, 753 So.2d 742 (Fla. 3d DCA 2000); Katowitz v. Katowitz, 684 So.2d 256, 257 n. 1 (Fla. 3d DCA 1996). We also take into account the clarification stated by the trial court in the hearing on the former husband’s motion for new trial and/or rehearing, for which hearing there was a transcript. We find no error in the trial court’s treatment of the marital home for equitable distribution purposes. Further, the trial court’s decision to award the former husband’s equity in the home to the former wife was within the trial court’s discretion, where the child support arrear-ages exceeded the former husband’s equity in the property.
Affirmed.